Citation Nr: 0622051	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as residuals of a jaw injury.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left knee injury.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right foot injury with arthritic 
changes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to April 
1985 and from September 1987 to March 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In a December 2002 rating decision issued in 
January 2003, the RO denied service connection for a jaw 
condition; in an April 2005 rating decision, the RO denied 
claims for increased ratings for residuals of injuries to the 
veteran's left knee and right foot.

In February 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript is in the record.

The increased rating claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDING OF FACT

The preponderance of the probative evidence fails to show 
that the veteran was a prisoner of war or that the veteran's 
claimed disorder of the jaw (dental disorder) is related to 
combat or to in-service trauma; his claimed dental disorders 
are the result of caries and periodontal disease and are not 
diseases or injuries under the meaning of applicable law and 
regulations for VA compensation purposes.


CONCLUSION OF LAW

Dental disorders claimed as residuals of a jaw injury for 
purposes of payment of disability compensation are precluded 
by law and as such were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1712, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
17.161 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement regarding the issue addressed in this decision 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  The December 2001 VA notice and duty to 
assist letter satisfied VA's duty to notify under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish service connection, 
of what VA would do or had done, and what evidence he should 
provide, and informed the veteran that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical records 
necessary to support his claim.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  Since the veteran's claim seeking 
entitlement to service connection is being denied, no 
disability rating or effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess/Hartman.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

Service medical and personnel records, post-service medical 
records, a hearing transcript, and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's service-connection claim.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide his service-
connection appeal.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).

Analysis

At his hearing, the veteran testified that, when he went into 
service, he had some caps (temporary crowns) on his teeth; 
that he never got a chance to get them taken off; and that, 
because they were not removed while he was in service, his 
teeth eroded and he had to have the affected teeth pulled.  
The veteran stated that he did not have a complete dental 
examination at separation and that, as a result, he had a lot 
of work done at the Los Angeles VA Medical Center (VAMC), 
while he was in vocational rehabilitation.  Thus, he claims 
bone loss due to the loss of the actual teeth, which he 
claims were pulled out in service.  The veteran does not 
contend that he was in combat, was a prisoner of war or that 
the claimed disability was due to in-service dental trauma.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  
Specific rules apply to disabilities resulting from dental 
disease or injury.

The Board notes that VA regulations regarding dental 
disorders were revised, effective June 8, 1999, prior to the 
initiation of the veteran's claim.  See 64 Fed. Reg. 30,392 
(June 8, 1999).  The revision, however, had no effect on the 
types of dental disabilities for which service connection 
could be established.  Dental disabilities which may be 
awarded compensable disability ratings are now set forth 
under 38 C.F.R. 4.150 (2005).  These disabilities include 
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
4.150, Diagnostic Codes 9900-9916 (2005).  There is no 
presumption of soundness for dental conditions.  Pre-existing 
dental disorders are not to be found to have been aggravated 
by service merely because treatment was received during 
service.  Salivary deposits, malposed teeth with no pathology 
shown, extraction of third molars in the absence of disease 
following a reasonable period of service, and gingivitis are 
not to be service connected.  Treatable carious teeth, 
replacement missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, if they are manifested after 180 
days of service, in accordance with 38 C.F.R. § 17.161 
(2005).  See also 38 U.S.C.A. § 1712 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.381(a), 17.160 (2005).  Section 3.381 
requires a determination, when applicable, of whether the 
dental condition was due to combat or other service trauma, 
and whether the veteran had been a prisoner of war.

In view of the foregoing, the Board will deny entitlement to 
service connection for a dental disorder for purposes of 
payment of disability compensation as the preponderance of 
the evidence is against service connection.  This is so 
because the veteran's service medical record show that during 
service he received extensive treatment for dental caries 
(teeth #s 13, 18 and 31 were filled in August 1988), 
gingivitis, and root canals on teeth #s 19, 21, and 28.  
Although the veteran did not have a complete dental 
examination 90 days prior to his discharge, he was seen on 
October 10, 1989 for an adult dental examination and on 
February 20, 1990, it was recommended that another pano x-ray 
be obtained before extraction of teeth #s 1, 16, 17, third 
molars.

At a September 1990 VA examination, the veteran did not 
complain of any dental problems.  In September 1991, VA 
extracted teeth #s 1, 16, 17, third molars, due to difficult 
periodontal maintenance, noting that there was some buccal 
decay evident on tooth #16 only.  No disease was noted.  In 
January 1993, the veteran complained of bleeding gingivae in 
posterior areas and tooth # 19 was shown to have periapical 
radiolucency and periodontal involvement distal (calcus 
spur).  The VA physician noted that there were provisional 
crowns in place, which appeared to have been started but not 
finished.  Prior to performing another root canal, in July 
1993, the VA oral surgeon noted a self-reported history of 
pulpotomies and stainless steel crowns done when the veteran 
was twelve years old; that he had regular care until he was 
18 years old; that, after 18, he went for treatment just when 
something hurt; and that he brushed twice a day and flossed 
once a day.  The veteran reported that, when he was about 14 
years old, was when he started having all the crowns and 
fillings.  Private dental records show additional treatment 
due to caries and periodontal disease.

The regulations listed above specifically prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth.  There is no evidence of 
any ancillary injury or residual impact involving the palate, 
the jaw, or other bone or muscles of the mouth.  The veteran 
was not in combat and was not a prisoner of war.  With no 
evidence of any trauma, the veteran's in-service dental 
treatment has not resulted in a disability for which service 
connection is warranted.  The term "service trauma" does not 
include the intended effects of treatment provided during 
service.  VAOPGCPREC 5-97.

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own testimony 
and statements and those of his representative.  But they, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Thus, their statements do not establish the required 
evidence needed. 

While the veteran's claim has been adjudicated as a claim for 
service-connected compensation rather than as one involving 
eligibility for outpatient VA dental treatment, the Court has 
held that a claim for service-connected compensation also 
includes a claim for VA outpatient dental treatment.  See 
Mays v. Brown, 5 Vet. App. 302 (1993).  Accordingly, the 
Board will also consider that matter.

Service connection for dental disability for treatment 
purposes can also be established for the residuals of various 
dental procedures that may have been furnished to a claimant, 
as discussed in 38 C.F.R. § 3.381.  Missing teeth replaced by 
a bridge or denture, however, are specifically deemed not to 
be disabling, and may be service connected solely for VA 
dental examination or treatment furnished in accordance with 
38 C.F.R. § 17.120 (payment or reimbursement of the expenses 
of hospital care and other medical services not previously 
authorized) or 38 C.F.R. § 17.123 (defining "claimant" for 
the purpose of 38 C.F.R. § 17.120).  Neither of those 
provisions are for application in this case.

In addition, the evidence does not demonstrate that the 
veteran can avail himself of any of the other categories by 
which VA dental treatment can be provided.  Class I, Class 
II, and Class II(b) dental treatment require that the 
disability for which treatment be sought be service 
connected.  In order to meet the conditions to be eligible 
under Class II for VA outpatient dental treatment, 
ordinarily, the veteran's application for treatment must be 
made within 90 days after discharge or release from service 
and a VA dental examination must be completed within 6 months 
after discharge or release from service, unless delayed 
through no fault of the veteran.  38 C.F.R. 
§§ 17.161(b)(1)(i), 17.162 (2005).  The record contains a 
copy of a DA Form 664, showing the veteran was given written 
notice of eligibility for VA outpatient dental treatment at 
the time of his release from service and informed that any 
application for such treatment must be made within 90 days of 
discharge or release from active duty.  The veteran's dental 
claim was received in November 2001, nearly twelve years 
later.  Class II(b) also requires that the claimant be a 
prisoner of war, as does Class II(c), a status not accruing 
to the veteran.  Class IIR eligibility requires that a prior 
application for VA dental treatment have been made and such 
treatment provided; review of the record does not show that 
the veteran had sought VA dental treatment prior to the 
current claim, except in conjunction with vocational 
rehabilitation training.  There is no evidence demonstrating 
that the veteran has a dental condition that impairs or 
aggravates a service-connected disability (Class III); or 
that he is receiving, or is scheduled to receive, VA care and 
treatment under 38 U.S.C.A. Chapter 17 (Class VI).  Since the 
veteran has neither been awarded a 100 percent schedular 
disability rating for his service-connected disabilities nor 
a 100 percent disability rate by reason of individual 
unemployability, he is not entitled to Class IV dental 
treatment.  For the purpose of determining whether a veteran 
has Class II(a) eligibility for dental care under 38 C.F.R. § 
17.123 or 38 C.F.R. § 17.161, the term "service trauma" does 
not include the intended effects of treatment provided during 
service.  VAOPGCPREC 5- 97.  

In view of the foregoing, the veteran has not presented a 
legal claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  As he has not done so, his appeal must be 
denied. Under the circumstances, service connection for 
compensation purposes, to include for dental treatment 
purposes only, is not warranted.  The Board notes that when 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter, VA's duties to notify and 
assist claimants are not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a dental disorder, claimed as 
residuals of a jaw injury, to include for dental treatment 
purposes only, is denied.  


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  During the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date, if an 
increased rating is granted on appeal.  On remand, VA should 
ensure that the veteran receives complete and proper notice.  
38 C.F.R. § 3.159(b)(1).  

The duty to assist includes obtaining VA and non-VA medical 
records and Social Security Administration (SSA) records, and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  During his testimony, the 
veteran indicated that he has had three surgeries on his left 
knee and that he gets a yearly physical at the VA.  The last 
VA treatment records are dated in May 1993, when the veteran 
had knee surgery.  He also testified that he has been 
receiving Social Security Administration (SSA) benefits 
because of the severity of his left knee and right foot 
disabilities and that he last worked in 1997, but no SSA 
records have been associated with the file.  On remand, VA 
should ask the veteran to identify and sign authorizations 
for release of information and attempt to obtain VA and SSA 
records.

Finally, the last VA orthopedic examination conducted in 
December 2004 was inadequate for rating purposes.  At that 
time, the examiner had no claims file to review and did not 
provide clinical findings as to whether the veteran had 
problems with locking or subluxation in his left knee or the 
severity of the residuals of his right foot injury, to 
include range of motion results for his right foot and left 
knee with or without pain.  On remand, the veteran should be 
afforded orthopedic and skin examinations to review the 
history of and ascertain the nature and severity of his left 
knee and right foot disabilities to include whether these two 
disabilities together render the veteran unemployable and 
whether a separate rating should be given for surgical 
scarring under the holding in Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  An examination is needed to provide 
clinical findings so that VA can consider ratings under all 
appropriate diagnostic codes for the veteran's knee and foot 
disorders.  The Board reminds the veteran that the duty to 
assist is not a one-way street, and that he has a duty to 
cooperate, to include reporting for examination.  38 C.F.R. 
§§ 3.326, 3.327, 3.655 (2005); see also Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that explains the information or 
evidence needed to establish an effective 
date, if a higher evaluation is granted 
for either his left knee or right foot 
disabilities, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The VA should ask the veteran to 
identify any health care providers, who 
have treated him for his left knee and 
right foot disorders, and to sign an 
authorization for release of any private 
medical records from November 2003 to the 
present.  VA should attempt to obtain any 
private medical records and any missing 
VA medical records from the St. Louis VA 
Medical Center, particularly after May 
1993, if not already in the claims file.  
If records are unavailable, please have 
the health care provider so indicate.

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

4.  After completion of 1, 2, and 3 
above, VA should schedule the veteran for 
orthopedic and skin examinations to 
determine the nature and extent of his 
service-connected left knee and right 
foot disabilities.  The claims file, this 
remand, and treatment records must be 
made available to the examiner(s) for 
review of the pertinent evidence in 
connection with the examination(s), and 
their reports should so indicate.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment to include x-rays and range of 
motion studies, with and without pain.  

First, the orthopedic examiner is to 
assess the nature and severity of the 
veteran's service-connected left knee and 
right foot disabilities in accordance 
with the latest AMIE worksheets for 
rating disorders of the knee and foot.  
The orthopedic examiner should give 
detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected knee and foot 
disabilities, indicate the presence of 
arthritis, and whether his knee 
disability is characterized by recurrent 
subluxation or lateral instability; 
dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and 
effusion into the joint; or symptomatic 
removal of the semilunar cartilage and 
whether the residuals of the veteran's 
right foot injury can be characterized as 
severe, moderately severe, or moderate.  
Moreover, the examiner should indicate 
whether the veteran's service-connected 
left knee and right foot disabilities, 
either alone or together, render him 
unemployable.

Second, the skin examiner should assess 
the nature of the surgical scarring 
related to the veteran's left knee and 
expressly give the extent of scarring in 
square inches or centimeters, should 
indicate whether the veteran's scarring 
is unstable (that is, frequent loss of 
covering of skin over the scar), deep, 
superficial (that is, not associated with 
underlying tissue damage), or tender 
and/or painful on objective 
demonstration, and whether the scarring 
results in weakness, limits the function 
of, or causes limited motion of, the 
affected part, in accordance with the 
latest AMIE worksheet for rating 
disorders of the skin.
  
The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

5.  After completion of the above, and 
any further development deemed necessary, 
VA should readjudicate the veteran's 
increased rating claims, to include 
consideration of all appropriate 
diagnostic codes under 38 C.F.R. § 4.71a 
for his knee and foot disabilities and 
whether they render him unemployable and 
whether a separate rating for surgical 
scarring should be established under 
38 C.F.R. § 4.118.  If any determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005). The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


